[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                     FILED
                         FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                           ________________________ ELEVENTH CIRCUIT
                                                              OCT 20, 2008
                                 No. 07-13689               THOMAS K. KAHN
                             Non-Argument Calendar              CLERK
                           ________________________

                        D. C. Docket No. 01-00892-CR-CMA

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                     versus

LONNIE PORTER,
a.k.a. Luqman Eliman,
a.k.a. Lugman Eliman,
a.k.a. Ludman Eliman,

                                                           Defendant-Appellant.


                           ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        _________________________

                               (October 20, 2008)

Before TJOFLAT, CARNES and BARKETT, Circuit Judges.

PER CURIAM:
      In 2004, a jury found Lonnie Porter guilty of conspiracy to possess with

intent to distribute 5 kilograms or more of cocaine and 50 grams or more of

cocaine base, in violation of 21 U.S.C. §§ 846 and 841(a)(1) and (b)(1)(A) (Count

1); possession with intent to distribute 50 grams or more of cocaine base, in

violation of 21 U.S.C. § 841(a)(1) and (b)(1)(A) and 18 U.S.C. § 2 (Count 5); and

conspiracy to commit money laundering, in violation of 18 U.S.C. § 1956(h) and

(a)(1)(B)(I) (Count 6). In 2007, we affirmed Porter’s convictions, but remanded

for re-sentencing in light of the Supreme Court’s intervening decision in United

States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005). On

remand, the court sentenced Porter to concurrent prison terms of 120 months. He

now appeals, contending that these sentences are unreasonable because they are

disparate from those imposed on his codefendants, exceeded his criminal

responsibility, and did not adequately account for his post-sentencing rehabilitative

conduct.

      After Booker, the district courts are still bound by statutory minimum

penalties. United States v. Castaing-Sosa, 530 F.3d 1358, 1362 (11th Cir. 2008)

(“Booker’s instruction to district courts to consider the factors in § 3553(a) in

fashioning a reasonable sentence cannot be read to authorize using the § 3553(a)

factors to impose a sentence below an applicable statutory mandatory minimum.”).



                                           2
      The district court sentenced Porter to the statutory mandatory minimum

sentence, 120 months, for Counts 1 and 5 under 21 U.S.C. § 841(b)(1)(A).

Because the court could not have imposed sentences of a lesser term for those

offenses, his sentences could not be held to be unreasonable.

      AFFIRMED.




                                         3